DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 have been presented for examination on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al (KR 10-20150086681, recitations from its US version US 20160324824) in view of Rho et al (WO 03027055).

Rho et al ‘681 (‘482) teach a cosmetic composition containing a hydroxypyranone derivative compound as an active ingredient for promoting the differentiation of adipocytes. The composition has an effect of promoting the differentiation of adipocytes, and thus allows the differentiation of adipocyte in a skin layer, thereby increasing the skin volume or elasticity. The said composition can be variously used as a cosmetic composition or a pharmaceutical composition in the field, such as skin damage (See abstract). 
The said composition for enhancing skin volume or elasticity, which contains a hydroxypyranone derivative compound represented by Chemical Formula 1 as an active ingredient: 

    PNG
    media_image1.png
    179
    363
    media_image1.png
    Greyscale

wherein R is --CH2-- or --CH2CH2-- (See [0011]). 
The said composition may contain the active ingredient at a concentration of 0.01-100 µM based on the total volume of the composition, such as 0.001µM or higher, 30 µM or higher, 50 µM, 100 µM. Specifically, the concentration of the active ingredient may be 30 µM (See [0016]).
The said composition may increase may increase adipose tissue, skin volume and increase skin elasticity. The said composition may be a pharmaceutical, food or cosmetic composition (See [0017]-[0020]). 
Rho et al teach a formulation for external application to skin, which contains the hydroxypyranone derivative compound as an active ingredient (See [0046] and [0050]). 
The said food composition may be a solid food or drink or health functional foods including vitamin, mineral, etc. (See [0056]).
Rho et al teach that adiponectin is a representative protein hormone secreted in adipocytes. It is reported that the expression of adiponectin is increased with the differentiation into adipocytes (See [0068]). 
Rho et al do not teach the composition comprising a trimethoxyphenyl compound of formula 1. This would have been obvious to do in view of the teachings of Rho et al ‘055.  

Rho et al ‘055 teach ester compounds derived from 3,4,5-trimethoxy phenyl acetic acid represented by Formula 1, below. 

    PNG
    media_image2.png
    407
    586
    media_image2.png
    Greyscale
 
wherein, Ri is -CH2-, -CH=CH- or -CH2-CH2. The said compounds are useful as cosmetic active agent in cosmetic compositions (See pages 3-5). 

It would have been prima facie obvious to one of ordinary skill in the art to have modified the compound of Rho et al ‘681 based on the teachings of Rho et al ‘055 to arrive at the claimed compositions with a reasonable expectation of success. It would have been obvious to do so because Rho et al ‘681 teach hydroxypyranone compounds for application to the skin or consumed as health food beneficial in increasing skin volume and elasticity. Rho et al ‘055 teaches the advantages of preparing trimethoxy phenyl derivative of a similar compound especially in cosmetic compositions for treating skin. Rho et al disclose that such compositions have excellent effects of inhibiting the melanin synthesis without showing anti-oxidation activities.
The claims are rejected on the well-established principle that compounds of sufficient structure similarity are prima facie obvious even in the absence of a teaching to modify.  MPEP 2144.09.   “Compounds [. . .] are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”   
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rho et al (KR 10-20150086681, recitations from its US version US 20160324824) in view of Rho et al (WO 03027055) as applied to claim 1 above and in further view of Mutt et al (Vitamin D and adipose tissue- more than storage). 

The teachings of Rho et al ‘681 and Rho et al ‘055 are delineated above and incorporated herein. The references teach the addition of vitamins to the said formulations, but lack an express disclosure that the said vitamin is vitamin D. this would have been obvious in view of the teachings in the art as shown by Mutt et al. 

Mutt et al teach vitamin D and adipose tissue. It is disclosed that some of the physiological functions of 1,25(OH)2D3 (1,25-dihydroxycholecalciferol or calcitriol) via its receptor within the adipose tissue have been investigated such as its effect on energy balance, adipogenesis, adipokine, and cytokine secretion. Experimental studies demonstrate that 1,25(OH)2D3 has an active role in adipose tissue by modulating inflammation, adipogenesis and adipocyte secretion. (See Abstract). 
It is disclosed that on the cellular level, 1,25(OH)2D3 has a significant role in adipogenesis and inflammation which might be species dependent (See Conclusion). 

It would have been prima facie obvious to one of ordinary skill in the art to have combined vitamin D to the formulations of Rho et al ‘681 and Rho et al ‘055 to arrive at the claimed compositions with a reasonable expectation of success. It would have been obvious to do so because Rho et al ‘681 teach hydroxypyranone compounds for application to the skin or consumed as health food and beneficial in increasing skin volume and elasticity. The compositions may comprise other compounds including vitamins. Rho et al ‘055 teaches the advantages of preparing trimethoxy phenyl derivative of a similar compound especially in cosmetic compositions for treating skin. Rho et al disclose that such compositions have excellent effects of inhibiting the melanin synthesis without showing anti-oxidation activities. Mutt et al teach the effect of vitamin D on adipose tissue and disclose that vitamin D enhances adipocyte production. As such one of ordinary skill in the art having possession of Rho et al’s teaching would have been motivated to select vitamin D as one of the vitamins added to the said compositions for its added benefit in adipocyte production. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,251,862 in view of Rho et al (WO 03027055).  The Obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims. The examined claims would have been obvious over the reference claims in view of Rho et al ‘055. 
The examined claims are directed to a method of promoting adipocyte differentiation or adiponectin production comprising administering a composition comprising a trimethoxy phenyl compound represented by Formula 1. The reference claims are directed to a method of increasing volume of damaged subcutaneous adipose tissue comprising administering to a subject a composition comprising the compound of formula 1. 
The difference is the compound. The formula of reference claims is not a trimethoxy phenyl compound. However, Rho et al teach a trimethoxy phenyl compound for similar benefits in a cosmetic composition. As such one of ordinary skill in the art would have been motivated to have modified the compound of reference claims in view of Rho et al to arrive at the claimed compound with a reasonable expectation of success.  

Claims 1, 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,208,009 in view of Rho et al (WO 03027055).  The Obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims. The examined claims would have been obvious over the reference claims in view of Rho et al ‘055. 
The examined claims are directed to a method of promoting adipocyte differentiation or adiponectin production comprising administering a composition comprising a trimethoxy phenyl compound represented by Formula 1. The reference claims are directed to a hydroxy pyranone compound and its use in cosmetic compositions for its adipocyte differentiation promoting ability.  
The differences are that examined claims are directed to a method of promoting adipocyte differentiation, while reference claims are directed to the compound and composition.  Additionally, the formula of reference claims is not a trimethoxy phenyl compound. However, these modifications would have been obvious because the examined method claims use the compounds and compositions of reference claims in view of Rho et al. Rho et al teach a trimethoxy phenyl compound for benefits in a cosmetic composition. As such one of ordinary skill in the art would have been motivated to have modified the compound of reference claims in view of Rho et al to arrive at the claimed compound with a reasonable expectation of success.  

Claims 1, 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,259,799 in view of Rho et al (WO 03027055).  The Obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims. The examined claims would have been obvious over the reference claims in view of Rho et al ‘055. 
The examined claims are directed to a method of promoting adipocyte differentiation or adiponectin production comprising administering a composition comprising a trimethoxy phenyl compound represented by Formula 1. The reference claims are directed to a hydroxy pyranone compound and its use in cosmetic compositions.  
The differences are that examined claims are directed to a method of promoting adipocyte differentiation, while reference claims are directed to the compound and composition.  Additionally, the formula of reference claims is not a trimethoxy phenyl compound. However, these modifications would have been obvious because the examined method claims use the compounds and compositions of reference claims in view of Rho et al. Rho et al teach a trimethoxy phenyl compound for benefits in a cosmetic composition. As such one of ordinary skill in the art would have been motivated to have modified the compound of reference claims in view of Rho et al to arrive at the claimed compound with a reasonable expectation of success.  

Claims 1-9 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616